This appeal is from a judgment in an action at law tried to the court. Errors assigned relate to a ruling on evidence and to the sufficiency of the evidence to sustain the judgment. There was no detailed report of the trial made by a reporter and appellant elected to preserve the objections, rulings, exceptions and necessary evidence in the form of a bill of exceptions. This procedure has been challenged by appellee on various grounds, of which only one need be considered, to wit, that the bill of exceptions was not filed in time. Section 11538, Code of Iowa 1939, requires such filing within 30 days after the final determination of the case unless the court grants additional time. No extension was secured in this case. Judgment was entered December 22, 1938, and motion for new trial overruled February 8, 1939. The bill of exceptions was not filed until April 3, 1939. Therefore, it was not filed within the time required by the statute and may not be considered. In re Tobey's Estate, 112 Iowa 581,84 N.W. 666.
Since the questions in this appeal depend upon a consideration and examination of the evidence and the record in connection therewith, the failure to properly preserve the same leaves nothing for our determination. An affirmance necessarily follows. — Affirmed.
HAMILTON, C.J., and HALE, MITCHELL, SAGER, MILLER, RICHARDS, and BLISS, JJ., concur. *Page 1108